Citation Nr: 0518883	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 
This matter comes on appeal from a June 2002 rating decision 
by the Portland VA Regional Office. The case was remanded by 
the Board for development in October 2003.



FINDING OF FACT

No discernable residuals of an inservice head injury are 
currently shown.


CONCLUSION OF LAW

Residuals of an inservice head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letters dated in 
December 2003 and September 2004, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The December 2003 and 
September 2004 letters advised the veteran to let VA know if 
there is "any other evidence or information" that he 
thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until December 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all available post-service VA and private 
medical records identified by the veteran.  VA medical 
opinions addressing the questions at issue also have been 
obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Factual Background

Service medical records show that the veteran sustained a 
head injury in an automobile accident in May 1969 while on 
active duty. His injuries included  multiple facial 
lacerations. He was hospitalized for 2 days for observation 
because of this incident. The veteran submitted his claim for 
compensation in May 2001.  He recounted that in 1969 he was 
involved in a motor vehicle accident.  The veteran described 
the events as recounted to him.  The veteran was driving when 
he fell asleep at the wheel and struck a parked car.  He was 
thrown through the windshield and sustained facial and head 
injuries.  He was hospitalized for two days for observation 
and then returned to duty.  The veteran alleges that he has 
problems with his memory ever since the accident.

The veteran's March 1970 discharge examination reveals that 
the veteran  experienced an automobile accident in May 1969 
and had subsequent complaints of headaches.  Service medical 
records also reveal that the veteran submitted with 
complaints of headaches in March 1969 and that he felt that 
these worsened after his accident in May 1969.  The veteran 
continued to report with complaints of headaches and 
dizziness until September 1969.  

Post-service VA treatment records reveal treatment for 
alcoholic liver disease and residuals of several small 
strokes.  In August 2000, the veteran suffered a possible 
transient ischemic attack.  In April 2001 the veteran was 
referred to the stroke clinic due to recurrent stroke 
transient ischemic attacks.  The veteran was status post two 
episodes suggestive of small-vessel disease infarcts.  The 
examiner opined that at the very least the stroke in August 
appeared to have caused a very mild persistent deficit.  

In August 2001, a VA examiner recounted that the veteran had 
a history of transient ischemic attacks and small strokes.  
The veteran has had problems with short-term memory; however, 
these predated his history of stroke and he continued to have 
difficulty with slurred speech and word-finding problems.  

In March 2002, a mental disorders VA examiner diagnosed the 
veteran as having cognitive disorder secondary to residuals 
of a head injury and possible coronary artery disease.  The 
examiner was unable to determine how much of the veteran's 
cognitive deficits were related to his residuals of his head 
injury and how much was related to his coronary artery 
disease or some other unknown cause.  

In May 2002, a neurological disorders VA examiner clarified 
the veteran's diagnosis as cognitive impairment related to 
cerebrovascular disease.  The examiner related that 
historically according to the veteran there was no evidence 
of persistent cognitive impairment after his motor vehicle 
accident in 1969, and that the veteran related having 
significant cognitive problems after his strokes in August 
2000.  

A June 2002 rating decision held that service connection for 
residuals, head injury, was not warranted.  The RO held that 
the medical evidence did not support the conclusion that the 
veteran's cognitive impairment was due to his 1969 accident.  
The veteran presented a timely notice of disagreement and 
perfected his appeal in November 2002.  The Board remanded 
the matter for additional development in October 2003.

In October 2004, a neurological disorders VA examiner was 
asked to answer "whether it is more, less or equally likely 
that the veteran presently manifests any chronic disability 
at present which is causally attributable to the motor 
vehicle accident he had during service in May, 1969."  The 
examiner opined that multiple significant factors both prior 
and post the May 1969 accident, would be more likely to have 
contributed to any current impairments, rather than the one 
accident.  The examiner explained that the veteran's service 
medical records recorded complaints of both dizziness and 
headaches prior to May 1969 and after May 1969.  However,  
after the May 1969 accident the aforementioned complaints 
were inaccurately attributed to the accident.  The examiner 
also stated that additional factors that would relate to any 
neurological or cognitive impairment included the veteran's 
alcohol use and his cerebral vascular disease.  In April 1994 
the veteran was hospitalized for probable alcohol liver 
disease and the veteran reported a history of being a heavy 
alcohol drinker for most of his life.  The examiner 
extrapolated that the veteran's history of alcohol use "for 
most of his life" indicated significant insult to the brain 
and nervous system for decades subsequent to the 1969 
accident.  Additionally, the veteran's cerebral vascular 
disease could also have contributed to any neurological or 
cognitive impairment.  The examiner opined that this would be 
as likely as not a more significant contributor to his 
current impairments than the 1969 accident.  Thee xmainew4r 
concluded that "detailed documentation of current 
neurological or cognitive impairments only speaks to the 
combined results of all of the multiple contributing factors, 
of which the military motor vehicle accident, specifically on 
May 25, 1969, represents, by chart documentation, a minor 
contribution among multiple others which combined, are more 
significant."

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The veteran maintains that he has headaches and other 
residuals of a head injury he sustained in an automobile 
accident in May 1969 while on active duty. As noted above, 
the veteran sustained multiple facial lacerations and was 
hospitalized for 2 days for observation because of this 
incident. When examined for separation from service, the 
veteran complained of chronic headaches, which he felt were 
due to the May 1969 accident. 

A review of post-service medical records reveals no mention 
of any medical condition for over 20 years after the 
veteran's separation from service. Medical reports dated in 
the 1990s show treatment for several conditions, including 
alcoholic liver disease and residuals of several small 
strokes.  The physician who conducted the VA examination in 
October 2004 pointed out that many of the veteran's 
complaints, including headaches, preexisted the May 1969 
inservice automobile accident. Based on a comprehensive 
review of the record, the examiner concluded that the 
inservice injury made only a minor contribution to his 
current level of impairment in view of more significant 
factors, including alcohol abuse, cerebrovascular disease, 
strokes, and other head injuries. He added that he was unable 
to attribute any present impairment to the inservice head 
injury due to the veteran's documented cerebrovascular 
disease and the insults to the nervous system due to heavy 
alcohol abuse.  No medical opinion or other competent medical 
evidence to the contrary to support the veteran's assertions 
has been provided.

Consequently, in view of the October 2004 medical opinion and 
the absence of countervailing medical evidence, the Board 
finds that the veteran does not have residuals of an 
inservice injury warranting service connection. 

In reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have residuals of an inservice head injury, 
the claim of service connection must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


